Exhibit 10.1

 
FIRST AMENDMENT TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT




This FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as
of October 1, 2007 (the “First Amendment”), is entered into by and among
INTERSTATE BAKERIES CORPORATION, a Delaware corporation (“Parent Borrower”), a
debtor and debtor-in-possession in a case pending under Chapter 11 of the
Bankruptcy Code, each of the direct and indirect subsidiaries of the Parent
Borrower party to the Credit Agreement (as defined below) (each individually a
“Subsidiary Borrower” and collectively the “Subsidiary Borrowers”; and together
with the Parent Borrower, the “Borrowers”), each of which is a debtor and
debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy Code,
JPMORGAN CHASE BANK, N.A., a national banking association (“JPMCB”), and each of
the other commercial banks, finance companies, insurance companies or other
financial institutions or funds from time to time party to the Credit Agreement
(together with JPMCB, the “Lenders”), JPMORGAN CHASE BANK, N.A., a national
banking association, as administrative agent (the “Administrative Agent”) for
the Lenders, and JPMORGAN CHASE BANK, N.A., a national banking association, as
collateral agent (the “Collateral Agent”) for the Lenders.


WITNESSETH:


WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Amended and Restated Revolving Credit Agreement, dated as of
February 16, 2007 (the “Credit Agreement”), pursuant to which the Lenders have
made available to the Borrowers a revolving credit and letter of credit facility
in an aggregate principal amount not to exceed $200,000,000;


WHEREAS, the Borrowers have requested that the Lenders amend and supplement the
Credit Agreement to reflect certain modifications to the Credit Agreement; and


WHEREAS, the Lenders have agreed to amend and supplement the Credit Agreement to
reflect certain modifications to the Credit Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


Section 1.  Definitions.  Capitalized terms used and not otherwise defined in
this First Amendment are used as defined in the Credit Agreement.
 
Section 2.  Amendments to Credit Agreement.  Subject to the conditions set forth
in Section 3 hereof, the Credit Agreement is hereby amended as follows:
 
2.1  The definition of “Borrowing Base” set forth in Section 1.1 of the Credit
Agreement is hereby amended in its entirety to read as follows:
 
“Borrowing Base” shall mean, at the time of any determination, an amount equal
to the sum, without duplication, of (a) 85% of Adjusted Eligible Accounts
Receivable plus (b) 40% of Eligible Inventory, plus (c) the
 

--------------------------------------------------------------------------------


 
 
 
Real Property Component, minus (d) the amount of the Environmental Reserve at
such time, minus (e) the Carve-Out, minus (f) the Plan Reserve.  The Borrowing
Base at any time shall be determined by reference to the most recent Borrowing
Base Certificate delivered to the Administrative Agent pursuant to Section 5.8
of the Agreement.  Subject to the limitations and requirements set forth in
Section 9.10(a) of the Agreement, standards of eligibility and reserves and
advance rates of the Borrowing Base may be revised and adjusted from time to
time by the Administrative Agent in its sole discretion, with any changes in
such standards to be effective three (3) Business Days after delivery of notice
thereof to the Borrowers.


2.2  Section 1.1 of the Credit Agreement is hereby amended by the addition of
the following defined term “Plan Reserve” in proper alphabetical order:
 
“Plan Reserve” shall mean the amount of $10,000,000, provided that upon (i)
entry by the Bankruptcy Court of a final order approving a disclosure statement
filed by the Borrowers with respect to a plan of reorganization that provides
for repayment in full of the Obligations; and (ii) presentation of documentation
reasonably satisfactory to the Administrative Agent evidencing that the
Borrowers have a binding commitment for exit financing necessary to consummate
such plan of reorganization, then such amount shall be $0.00.


2.3  A new Section 5.12 of the Credit Agreement is hereby added immediately
following Section 5.11 which section shall read as follows:
 
Section 5.12    Revised Plan.  If the Borrowers have not previously publicly
announced an agreement in principle with both the Bakery, Confectionery, Tobacco
Workers and Grain Millers International Union (“BCTGM”) and the International
Brotherhood of Teamsters (“IBT”), in each case regarding modifications to the
existing collective bargaining agreements with BCTGM and IBT, respectively,
which provide for union alignment to a more capable and more cost-effective
path-to-market, certain health and welfare concessions, and increased work rule
flexibility, then, on or before December 1, 2007, the Borrowers shall deliver to
the Administrative Agent and the Lenders a revised plan which details the
Borrowers’ proposed strategy for maximizing the value of their estates,
including, without limitation, through a sale of the Borrowers and/or their
assets in their entirety, or in a series of transactions, and cash flows
resulting from such transactions, which revised plan shall be in form and
substance satisfactory to the Administrative Agent.


2.4  Section 6.17 of the Credit Agreement is hereby amended in its entirety to
read as follows:
 
Section 6.17     Cash Restructuring Charges.  Each of the Borrowers will not
(and will not apply to the Bankruptcy Court for authority to), and will cause
each of their respective Subsidiaries not to, incur cash restructuring charges
for the fiscal period beginning December 17, 2006 and ending February 9,
 
 

--------------------------------------------------------------------------------


 
 
 
2008 in an amount in excess of $23,000,000 (calculated as the amount expensed or
accrued by the Borrowers or any of their Subsidiaries during such period on
account of restructuring charges that will ultimately be settled via payment in
cash or cash equivalents by the Borrowers or any of their
Subsidiaries).  Borrowers shall provide documentation supporting such cash
restructuring charges in form and substance reasonably satisfactory to the
Administrative Agent concurrent with delivery of financial statements evidencing
the incurrence thereof.


Section 3.  Effectiveness.  The effectiveness of this First Amendment is
conditioned upon:  (i) the Administrative Agent’s receipt of executed
counterparts of this First Amendment which, when taken together, bear the
signatures of the Borrowers and the Required Lenders (or, in the case of any
party as to which an executed counterpart shall not have been received, the
Administrative Agent shall have received written confirmation from such party of
execution of a counterpart hereof by such party); and (ii) the Borrowers’
payment of (A) an amendment fee to the Administrative Agent for the respective
accounts of the Lenders voting in favor of this First Amendment in the amount of
25 basis points of such Lenders’ Commitments, (B) all accrued and unpaid Fees
due under and pursuant to the fee letter dated as of September 25, 2007 among
the Borrowers, JPMCB and JPMSI, and (C) any unpaid balance of the fees and
expenses due and payable by the Borrowers pursuant to the Loan Documents.  The
amendments contemplated by this First Amendment shall be effective on the first
Business Day on which the foregoing conditions are fully satisfied.
 
Section 4.  Representations and Warranties.  Each Borrower represents and
warrants to the Lenders that:
 
4.1  After giving effect to the amendments contained herein and taking into
account all prior written waivers and amendments in respect of the Credit
Agreement, the  representations and warranties of the Borrowers contained in
Section 3 of the Credit Agreement are true and correct in all material respects
on and as of the date hereof as if such representations and warranties had been
made on and as of the date hereof (except to the extent that any such
representations and warranties specifically relate to an earlier date); and
 
4.2  After giving effect to the amendments contained herein and taking into
account all prior written waivers and amendments in respect of the Credit
Agreement, (i) each Borrower is in compliance with all the terms and provisions
set forth in the Credit Agreement, and (ii) no Event of Default has occurred and
is continuing or would result from the execution, delivery and performance of
this First Amendment.
 
Section 5.  Choice of Law. THIS FIRST AMENDMENT SHALL IN ALL RESPECTS BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE AND
THE BANKRUPTCY CODE.
 
Section 6.  Full Force and Effect.  Except as specifically amended or waived
hereby, all of the terms and conditions of the Credit Agreement shall remain in
full force and effect, and the same are hereby ratified and confirmed.  No
reference to this First Amendment need be made in any
 
 

--------------------------------------------------------------------------------


 
 
instrument or document at any time referring to the Credit Agreement, and a
reference to the Credit Agreement in any such instrument or document shall be
deemed a reference to the Credit Agreement as amended hereby.
 
Section 7.  Counterparts; Electronic Signatures.  This First Amendment may be
executed in any number of counterparts, each of which shall constitute an
original, but all of which taken together shall constitute one and the same
agreement.  The Administrative Agent may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
 
Section 8.  Headings.  Section headings used herein are for convenience only and
are not to affect the construction of or be taken into consideration in
interpreting this First Amendment.
 




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the day and the year first written.



 
BORROWERS:
     
INTERSTATE BAKERIES CORPORATION
         
By:
/s/ J. Randall Vance
 
Name:
J. Randall Vance
 
Title:
Senior Vice President, Chief Financial Officer and Treasurer
         
ARMOUR AND MAIN REDEVELOPMENT CORPORATION
         
By:
/s/ J. Randall Vance
 
Name:
J. Randall Vance
 
Title:
Treasurer
         
BAKER’S INN QUALITY BAKED GOODS, LLC
         
By:
/s/ J. Randall Vance
 
Name:
J. Randall Vance
 
Title:
Treasurer
         
IBC SALES CORPORATION
         
By:
/s/ J. Randall Vance
 
Name:
J. Randall Vance
 
Title:
Senior Vice President – Finance and Treasurer
   


--------------------------------------------------------------------------------






 
IBC SERVICES, LLC
         
By:
/s/ J. Randall Vance
 
Name:
J. Randall Vance
 
Title:
Treasurer
         
IBC TRUCKING, LLC
         
By:
/s/ J. Randall Vance
 
Name:
J. Randall Vance
 
Title:
Treasurer
         
INTERSTATE BRANDS CORPORATION
         
By:
/s/ J. Randall Vance
 
Name:
J. Randall Vance
 
Title:
Senior Vice President – Finance and Treasurer
         
NEW ENGLAND BAKERY DISTRIBUTORS, L.L.C.
         
By:
/s/ J. Randall Vance
 
Name:
J. Randall Vance
 
Title:
Treasurer
   


--------------------------------------------------------------------------------






 
LENDERS:
     
JPMORGAN CHASE BANK, N.A.
Individually and as Administrative Agent and Collateral Agent
         
By:
/s/ Susan E. Atkins
 
Name:
Susan E. Atkins
 
Title:
Managing Director
         
NATIONWIDE LIFE INSURANCE COMPANY
         
By:
/s/ Thomas S. Leggett
 
Name:
Thomas S. Leggett
 
Title:
Authorized Signatory
         
THE FOOTHILL GROUP, INC.
         
By:
/s/ Dennis R. Ascher
 
Name:
Dennis R. Ascher
 
Title:
Senior Vice President
         
PROSPECT HARBOR CREDIT PARTNERS, LP
         
By:
/s/ Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Title:
Chief Compliance Officer
Assistant Secretary
         
SANKATY HIGH YIELD PARTNERS II L.P.
         
By:
/s/ Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Title:
Chief Compliance Officer
Assistant Secretary


--------------------------------------------------------------------------------






 
BLACKPORT CAPITAL FUND LTD.
         
By:
/s/ [illegible]
 
Name:
[illegible]
 
Title:
[illegible]
         
CAPITAL SOURCE FINANCE LLC
         
By:
/s/ Akim Grate
 
Name:
Akim Grate
 
Title:
Portfolio Manager
         
CANADIAN IMPERIAL BANK OF COMMERCE
         
By:
/s/ John O’Dowd
 
Name:
John O’Dowd
 
Title:
Authorized Signatory
         
GRAND CENTRAL ASSET TRUST, BDC SERIES
         
By:
/s/ Molly Walter
 
Name:
Molly Walter
 
Title:
Attorney-In-Fact
         
DK ACQUISITION PARTNERS, L.P.
     
By: M.H. Davidson & Co., its General Partner
         
By:
/s/ Avram Friedman
 
Name:
Avram Friedman
 
Title:
General Partner


--------------------------------------------------------------------------------






 
SPIRET IV LOAN TRUST 2003-B
     
By: Wilmington Trust Company not in its individual capacity but solely as
trustee
         
By:
/s/ Rachel L. Simpson
 
Name:
Rachel L. Simpson
 
Title:
Sr. Financial Services Officer
         
HIGHLAND FLOATING RATE ADVANTAGE FUND
         
By:
/s/ M. Jason Blackburn
 
Name:
M. Jason Blackburn
 
Title:
Treasurer
         
HIGHLAND FLOATING RATE LIMITED LIABILITY COMPANY
         
By:
/s/ M. Jason Blackburn
 
Name:
M. Jason Blackburn
 
Title:
Treasurer
         
GENERAL ELECTRIC CAPITAL CORPORATION
         
By:
/s/ Robert M. Reeg
 
Name:
Robert M. Reeg
 
Title:
Duly Authorized Signatory
         
SPCP GROUP, L.L.C.
         
By:
/s/ Richard Petrilli
 
Name:
Richard Petrilli
 
Title:
Authorized Signatory



